DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 Status of Action
Receipt of Amendments/Remarks filed on 03/02/2020 and 03/20/2020 are acknowledged.  Claims 1, 3-5, and 9-23 are pending in the application.  Claims 2 and 6-8 have been cancelled.  New claims 16-23 are added.  Claims 1, 4, 13 and 15 have been amended.
Applicant’s amendment necessitated the new ground(s) of objection and rejection
presented in this Office Action. Accordingly, this action is made FINAL.

Status of Claims
Accordingly, claims 1, 3-5 and 12-23 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 9-11 directed to non-elected invention are withdrawn.
The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Priority
The present application is a provisional of 61/649,755 filed on 05/21/2012.

Withdrawn of Objection/Rejection
Applicant’s claim amendment filed on 03/02/2020 has been considered.
(1)	The claim amendment overcome the previous objection to claims 1, 13 and 15 because the objected issues have been corrected.  Therefore, the objection is hereby withdrawn.
(2)	The claim amendment overcome the previous rejection, with respect to claims 1, 3-5 and 12-15, under 35 U.S.C. 112(a) as failing to comply with the written description requirement, because the nonionic hydrotrope species “ethyl methyl carboxylic acid” has been deleted from the amended claim 1. Therefore, the rejection is hereby withdrawn.
(3)	The claim amendment overcome the previous rejection, with respect to claims 1 and 4, under 35 U.S.C. 112(b) as being indefinite, because the indefinite issues have been corrected.  Therefore, the rejection is hereby withdrawn.

New Grounds of Objection/Rejection

Claim Objection
Claims 15-23 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness
or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

(1)	Claims 1, 3-5, 12, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over GECZY J. (CA 2309326 C) in view of SKIBA et al. (U. S. Patent No. 5,718,905 A).

Applicant Claims

Applicant claims a method for making a colloidal solution comprising:
(a) mixing water, a non-ionic hydrotrope (i.e. glucose) and a hydrophobic organic molecule, wherein the solution does not include a surfactant, a polymer or a charged species; and
(b) allowing the mixture of water, non-ionic hydrotrope and hydrophobic organic molecule to form the stable colloid, wherein the colloid has a particle size of 100nm for at least one year.
Determination of the Scope and Content of the Prior Art 
(MPEP § 2141.01)
For claim 1, GECZY teaches a process for preparing an aqueous solution, wherein the process comprises:
(a) dissolving paclitaxel in ethanol to form a solution and adding to the solution of cyclodextrin derivative (i.e. acetyl-[Symbol font/0x67]-cyclodextrin) and an aqueous glucose, the evaporated the ethanol to obtain a solid comprising paclitaxel, cyclodextrin derivative and glucose; and
(b) dissolving the solid in an aqueous solvent, i.e. water, to obtain the aqueous solution (see: page 22-23, claim 2, parts (a), (ii) and (b); and page 15, Example I.8 & page 12, Example I.2).
It is noted that the water-insoluble active “paclitaxel” taught by GECZY reads on the “hydrophobic organic molecule” of claim 1; and the “glucose” taught by GECZY reads on the “hydrotrope is glucose” of claim 1.
claim 1.
It should be noted that even though the hydrotrope species “alpha-cyclodextrin” has been cancelled in the amended claim 1, the instant claims are written using the transitional phrase “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements.  This term "comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.
In the instance case, the “cyclodextrin derivative” taught by GECZY as set forth above can be included in the claimed solution and still form a construct within the scope of the present claims.  If Applicants intend that the “cyclodextrin or derivatives thereof” are not in the scope of the hydrotrope as claimed, it is suggested that the limitation “wherein the solution does not include a surfactant, a polymer, a charged species, and cyclodextrins or derivatives thereof” be adopted.
With respect to the concentration of the hydrotrope and the hydrophobic organic molecule of claim 1, GECZY discloses example for making the solution, which comprises 30 mg of paclitaxel (MW = 853.906 g/mol), 5 g or 6.5 g of acetyl-[Symbol font/0x67]-cyclodextrin derivative (MW = 972.84 g/mol), 50 mL of 5 % of glucose solution (2.5 g; MW = 180.156 g/mol), and 50 mL of water (MW = 18 g/mol) (see: page 15, Example I.8 & page 12, Example I.2).
As such, the total number of moles of the paclitaxel, acetyl-[Symbol font/0x67]-cyclodextrin, glucose and water is 2.797 moles, wherein the paclitaxel is present in about 0.00125 mol. % and the glucose is present in about 0.5 mol. %, relative to the total number of moles of the aqueous solution discussed supra.
-6 mol % to 25 mol %” of the hydrophobic molecule, as recited in the present claim 1; and the concentration of the glucose is close to the “1 mol % of the nonionic hydrotrope, as recited in the present claim 1.
For claims 12 and 14, GECZY teaches the paclitaxel, which has a solubility in aqueous at room temperature of about 0.5 µg/ml (equal to 0.0005 mg/ml) (see: page 5, line 16-17).  Therefore, it reads on the “hydrophobic organic molecule is a drug and exhibits a water-solubility of less than 0.1 mg/ml” as claimed.

Ascertainment of the differences between the prior art and the claims
 (MPEP § 2141.01)
(1)	GECZY teaches a process for preparing an aqueous solution, which comprises the similar ingredients required by the colloidal solution of claim 1, i.e. paclitaxel (which reads on the hydrophobic organic molecule of claim 1), glucose (which reads on the at least one nonionic hydrotrope can be glucose of claim 1) and water, as well as the non-claimed “cyclodextrin”.
GECZY also teaches the similar process steps, i.e. adding (which reads on mixing step of claim 1) and forming the solution (which reads on allowing the mixture to form the colloidal solution of claim 1).  However, GECZY does not mention the particle size of the solution, i.e. the particle size of order of 100 nm for at least one year, as recited in claim 1.  The deficiency is suggested by the reference SKIBA.
SKIBA teaches a cyclodextrin-based dispersible colloidal system in the form of nanosphere, wherein the colloidal system is prepared by mixing and stirring a first liquid phase (which comprises a solution of modified-cyclodextrin (i.e. those prepared by P. 
SKIBA teaches that the colloidal suspension of nanospheres may be concentrated and freeze-dried at will, and can be re-dissolve to obtain the nanospheres solution (see: col. 3, line 33-40).
SKIBA teaches that, depending on the operating conditions, the diameter of the nanospheres can range from about 90 nm to about 900 nm (see: col. 3, line 47-50), and SKIBA also teaches an example wherein the appearance of the nanosphere suspension remains unchanged after standing for a prolonged period, i.e. 14 months (see: col. 4, line 45-48).  This reads on the ‘colloid has a particle size of order of 100 nm for at least one year (or at least 12 months)”, as recited in claim 1, because 14 months is longer than one year.
In addition, SKIBA teaches that the cyclodextrin nanospheres suspension is cooled to a temperature, i.e. 4 °C, and the suspension is remain stable over a period of time (see: col. 6, line 1-10, Example 11).  This reads on the “further cooling” step of claims 3 and 5 as to SKIBA does not indicate that the obtained nanosphere suspension has been previously heated in the process.  As such, it would have been obvious that SKIBA’s Example 11 is performed starting at room temperature and cooled to 4 °C.
With respect to cooling is done at a rate of 3 °C/min to 5 °C/hour recited in claim 4, it would have been obvious that a skilled person in the relevant art would have the capability and knowledge to determine the rate of cooling the nanosphere suspension 

Finding of prima facie Obviousness Rational and Motivation                
(MPEP § 2142-2143) 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine GECZY with SKIBA to arrive at the claimed solution because GECZY and SKIBA teaches that the combination of the paclitaxel and glucose, as well as cyclodextrin are capable of carrying water-insoluble active molecules and forms the mixture into rapidly water-soluble solid in aqueous medium.
With respect to the colloid has a particle size of order of 100 nm for at least one year as claimed, one ordinary skilled in the art would have recognized that when the cyclodextrin-based solution and colloidal suspension (containing the water-insoluble active molecules, solvents and/or water), taught by GECZY and SKIBA, can be freeze-dried to form into water-soluble solid or nanosphere powder, and said water-soluble solid or nanosphere powder can be re-dissolved with water to obtain nanospheres solution that has particle size from about 90 nm to about 900 nm, with the appearance of said nanosphere suspension remains unchanged after standing for a prolonged period, i.e. 14 months, as suggested by GECZY and SKIBA.
With respect to the concentration of the nonionic hydrotrope (e.g. cyclodextrin) as claimed, it is merely a routine experimentation and optimization from the teaching of GECZY and SKIBA, which would have been obvious to a skilled person in the art to adjust the concentration of each composition constituent, i.e. the glucose, the water-insoluble 
From the combined teaching of the cited references as set forth above, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(2)	Claims 1, 3-5  and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over GECZY J. (CA 2309326 C) in view of SKIBA et al. (U. S. Patent No. 5,718,905 A) as applied to claims 1, 3-5, 12 and 14, and further in view of SHAW et al. (U. S. PG-Pub. No. 2009/0004262 A1).

Applicant Claims

Applicant claims a method for making a colloidal solution comprising:
(a) mixing water, a non-ionic hydrotrope and a hydrophobic organic molecule (i.e. butylhydroxytoluene), wherein the solution does not include a surfactant, a polymer or a charged species; and
(b) allowing the mixture of water, non-ionic hydrotrope and hydrophobic organic molecule to form the stable colloid, wherein the colloid has a particle size of 100nm for at least one year.
Determination of the Scope and Content of the Prior Art 
(MPEP § 2141.01)
The teaching of GECZY and SKIBA have been set forth above.


Ascertainment of the differences between the prior art and the claims
 (MPEP § 2141.01)
GECZY teaches paclitaxel as the water-insoluble therapeutic drug which can be contained within the cyclodextrin derivative, but GECZY does not mention other hydrophobic organic molecule, i.e. butylhydroxytoluene (BHT), as recited in claim 13.
The other reference SHAW teaches a stable cyclodextrin inclusion complex containing a drug (which has low aqueous solubility) and a complexing agent capable of forming a complex with the cyclodextrin (see: [0012 & 0016]), and SHAW also teaches that the complexing agent can be butylhydroxytoluene (BHT) and the inclusion of said complexing agent in the cyclodextrin inclusion complex impart additional stability, i.e. suspension stability during freeze/thaw cycles, to the drug (see: [0049-0050]).  Therefore, the butylhydroxytoluene (BHT) reads on the “at least one hydrophobic organic molecule is butylhydroxytoluene” of claim 13.

Finding of prima facie Obviousness Rational and Motivation                
(MPEP § 2142-2143) 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to further include butylhydroxytoluene (BHT) because SHAW teaches that the inclusion of BHT in the cyclodextrin inclusion complex impart additional stability, i.e. it can provide the suspension stability during freeze/thaw cycles, to the drug having low solubility in aqueous.
From the combined teaching of the cited references as set forth above, one of ordinary skill in the art would have had a reasonable expectation of success in producing 

Response to Arguments
Applicant's arguments filed on 03/02/2020 and 03/20/2020 have been fully considered.
Applicants argued that the previous rejected hydrotrope “alpha-cyclodextrin” has been cancelled from the present claims.  As such, the claim amendment overcome the cited reference GECZY (see Remarks filed on 03/02/2020: page 6-7).  The argument is not persuasive.  
As discussed supra, even though the hydrotrope species “alpha-cyclodextrin” has been cancelled in the amended claim 1, the instant claims are written using the transitional phrase “comprising”, which is inclusive or open-ended and does not exclude additional “unrecited” elements.  This term "comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.
In the instance case, the cyclodextrin derivatives, i.e. alpha-cyclodextrin, taught by GECZY as set forth above can be included in the claimed solution and still form a construct within the scope of the present claims.  If Applicants intend that the “cyclodextrin or derivatives thereof” are not in the scope of the hydrotrope as claimed, it is suggested that the limitation “wherein the solution does not include a surfactant, a polymer, a charged species, and cyclodextrin or derivatives thereof” be adopted.
In addition to the cyclodextrin discussed above, GECZY also teaches the inclusion of “glucose” in the prepared aqueous solution, which reads on the claimed hydrotrope is 
It is noted that the previous reference KOSAK, which is relied upon to teach using cyclodextrins (i.e. alpha-cyclodextrin) as carrier for drugs and other active agents in therapeutic, medicinal and other applications, has been withdrawn in the obviousness rejections set forth above because the claimed hydrotrope “alpha-cyclodextrin” was deleted in the amended claim 1.
Applicants also argued that the declaration submitted on 10/27/2017 provided discussion regarding the highly stable colloids (e.g. mesoscopic droplets) of the present invention are formed in aqueous hydrotropes on the addition of a hydrophobic molecule at a specific hydrotrope concentration range where molecular clustering and thermodynamic anomalies are observed in the binary water-hydrotrope solution (see Supplemental Remarks filed on 03/20/2020, page 2-3).
The argument is not persuasive.  First, Applicants compared and argued against the reference Li in the declaration (see Declaration: page 23-32), however, the Li reference has been withdrawn by the Examiner on the record (see Office action, mail date: 10/30/2019).  As such, Applicant’s arguments addressed in the declaration were not in scope with the current closest reference GECZY and, therefore, the arguments are not persuasive.
Further, in response to Applicant’s argument regarding the claimed highly stable colloids (e.g. mesoscopic droplets) are formed in aqueous hydrotropes on the addition of a hydrophobic molecule at a specific hydrotrope concentration range, where molecular clustering and thermodynamic anomalies are observed in the binary water-hydrotrope solution (see Supplemental Remarks filed on 03/20/2020, page 2-3), this argument is not 
As discussed supra, GECZY teaches an example for making a similar solution as the one presently claimed, wherein GECZY’s example comprises 30 mg of paclitaxel (MW = 853.906 g/mol), 5 g or 6.5 g of acetyl-[Symbol font/0x67]-cyclodextrin derivative (MW = 972.84 g/mol), 50 mL of 5 % of glucose solution (2.5 g; MW = 180.156 g/mol), and 50 mL of water (MW = 18 g/mol) (see: page 15, Example I.8 & page 12, Example I.2).  In this example, the total numbers of moles combined from the paclitaxel, acetyl-[Symbol font/0x67]-cyclodextrin, glucose and water is 2.797 moles, wherein the paclitaxel is present in about 0.00125 mol. % and the glucose is present in about 0.5 mol. %, relative to the total number of moles of the aqueous solution discussed supra.
Therefore, GECZY teaches the “paclitaxel” and its concentration, as set forth above, which read on the claimed “hydrophobic organic molecule and its concentration is within the range of 10-6 mol % to 25 mol %”, as recited in the present claim 1; and GECZY teaches the “glucose” which reads on the claimed “hydrotrope is glucose” as recited in the present claim 1, and the concentration of the glucose, i.e. about 0.5 mol % taught by GECZY, is close to the concentration of the claimed hydrotrope, i.e. 1 mol %, as recited in the present claim 1.  Therefore, GECZY not only teaches the similar process steps as claimed, GECZY also teaches using similar ingredients as claimed to form the similar solution as claimed.
Therefore, from the combined teaching of GECZY and SKIBA, or further with SHAW, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed colloidal solution.  Therefore, the invention, as a whole, 
Conclusion
Claims 1, 3-5 and 12-14 are not allowed. 
Claims 15-23 are objected to as being dependent upon a rejected base claim 1 for the reason as set forth above.
Applicant’s amendment necessitated the new ground(s) of objection and/or rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616